ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on April 16, 2021, Applicant amended claims 1, 6, 12, 15, 20, and 22.
In the non-final rejection of January 29, 2021, Examiner objected to claims 1, 6, 12, 15, 20, and 22. Applicant amended claims 1, 6, 12, 15, 20, and 22. Objection is withdrawn.
Examiner rejected claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-19 of U.S. Patent No. 9,924,898. 
	The terminal disclaimer filed on April 16, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,924,898 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a needle assembly, as claimed, specifically including an activation material associated with the shielding member and adapted to deform upon direct contact with blood exiting the proximal end of the needle cannula and flowing through the passageway of the housing, and wherein the blood exiting the proximal end 
Prestidge et al (US 7,014,623) teaches a needle assembly (Figures 25-26, needle apparatus [280]) comprising an activation material (SMA) associated with the shielding member (sleeve [18]) (column 10, lines 7-8) and adapted to deform (column 10, lines 47-52)(column 9, lines 1-3) upon direct contact with blood flowing through the passageway of the housing (housing [12]) (column 9, lines 10-12)(column 9, lines 19-22)(column 9, lines 57-60), wherein the blood flowing through the passageway of the housing contacts the activation material within the housing (base [286] of sleeve [18] is within the housing [12]), causes the activation material to deform (elongate) within the housing, and causes the actuator (SMA) to move (column 10, lines 47-52)(column 9, lines 1-3)(column 9, lines 10-22)(column 9, lines 57-60), thereby releasing the shielding member from the first position and causing the drive member (drive [284]) to bias the shielding member toward the second position (column 10, lines 47-52). However, Prestidge et al does not teach that the blood exiting the proximal end of the needle cannula (needle [20]) directly contacts the activation material to deform the activation material.
Thus, independent claim 1 is allowed. Dependent claims 2-6, 21, and 22 are allowed by virtue of being dependent upon independent claim 1.

In regards to independent claim 7, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a shielding needle assembly, as 
Prestidge et al teaches a shielding needle assembly (Figures 25-26, needle apparatus [280]) comprising an activation material (SMA) adapted to deform (elongate) within the needle hub [12] (base [286] of sleeve [18] is within the housing [12]) upon direct contact with blood flowing through the needle cannula [20] (column 10, lines 7-8)(column 10, lines 47-52)(column 9, lines 1-3)(column 9, lines 10-22)(column 9, lines 57-60). However, Prestidge et al does not teach that the blood exiting the proximal end of the needle cannula directly contacts the activation material to deform the activation material.
Thus, independent claim 7 is allowed. Dependent claims 8-14 and 23 are allowed by virtue of being dependent upon independent claim 7.

In regards to independent claim 15, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of actuating a shielding needle assembly, as claimed, specifically including wherein the flow of the blood through the needle cannula and exiting the proximal end of the needle cannula directly contacts and causes deformation of the activation material within the housing which causes an actuator to release the interference engagement between the shielding member and the housing so as to release the shielding member from the first position.
Prestidge et al teaches a method (Figures 25-26) of actuating a shielding needle assembly [280], wherein the flow of the blood through the needle cannula [20] directly contacts and causes deformation (elongate) of the activation material (SMA) within the housing [12] (base [286] of sleeve [18] is within the housing [12]) which causes an actuator (SMA) to release the 
Thus, independent claim 15 is allowed. Dependent claims 16-20 and 24 are allowed by virtue of being dependent upon independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783